 


110 HR 6034 RH: To amend the Immigration and Nationality Act to provide for relief to surviving spouses and children.
U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 586
110th CONGRESS 2d Session 
H. R. 6034
[Report No. 110–911] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2008 
Mr. McGovern (for himself, Mr. Markey, Ms. Bordallo, Mr. Lewis of Georgia, Mr. Daniel E. Lungren of California, Mr. Moran of Virginia, Mr. Sires, Mr. Grijalva, Mrs. Napolitano, Mr. Fattah, Mr. Reyes, Mr. Gene Green of Texas, Mr. Nadler, Ms. Schakowsky, Mr. Gonzalez, Mr. Abercrombie, Mr. Serrano, and Mr. Udall of Colorado) introduced the following bill; which was referred to the Committee on the Judiciary 
 

October 3, 2008
Additional sponsors: Mr. Weller of Illinois, Mr. Carson, Mr. Wu, Ms. Solis, Mr. Honda, Mr. Stark, Mr. Pastor, Mr. Meeks of New York, Mr. Hinojosa, Mr. Shays, Mr. Bilbray, Mr. Keller of Florida, Mr. Walden of Oregon, and Mr. Garrett of New Jersey


October 3, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic

A BILL 
To amend the Immigration and Nationality Act to provide for relief to surviving spouses and children. 
 
 
1.Relief for surviving spouses 
(a)In generalThe second sentence of section 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)) is amended by inserting (or if, married for less than two years at the time of the citizen’s death, an alien who proves by a preponderance of the evidence that the marriage was entered into in good faith and not solely for the purpose of obtaining an immigration benefit) after for at least two years at the time of the citizen’s death. 
(b)Applicability 
(1)In generalThe amendment made by subsection (a) shall apply to all applications and petitions relating to immediate relative status under section 201(b)(2)(A)(i) of the Immigration and Nationality Act pending on or after the date of the enactment of this Act. 
(2)Other spousesIn the case of an alien who would be considered, by reason of the amendment made by subsection (a), to remain an immediate relative after the date of their citizen spouse’s death if the alien had filed a petition under section 204(a)(1)(A)(ii) of such Act within 2 years after such date, but who did not file within such period, the alien shall have 2 years after the date of the enactment of this Act to file such petition notwithstanding any other provision of law. 


1.Relief for surviving spouses
(a)In generalThe second sentence of section 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)) is amended by inserting (or, if married for less than 2 years at the time of the citizen’s death, an alien who proves by a preponderance of the evidence that the marriage was entered into in good faith and not solely for the purpose of obtaining an immigration benefit) after for at least 2 years at the time of the citizen’s death.
(b)Applicability
(1)In generalThe amendment made by subsection (a) shall apply to all applications and petitions relating to immediate relative status under section 201(b)(2)(A)(i) of the Immigration and Nationality Act pending on or after the date of the enactment of this Act.
(2)Transition cases
(A)In generalIn the case of an alien described in subparagraph (B) who seeks immediate relative status pursuant to the amendment made by subsection (a), the alien shall have until the date that is 2 years after the date of the enactment of this Act to file a petition under section 204(a)(1)(A)(ii) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(A)(ii)), notwithstanding any other provision of law.
(B)Aliens describedAn alien is described in this subparagraph if—
(i)the alien’s United States citizen spouse died before the date of the enactment of this Act;
(ii)the alien and the citizen spouse were married for less than 2 years at the time of the citizen spouse’s death; and
(iii)the alien has not remarried.
 

October 3, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
